 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 7                                          AT SEATTLE

 8    WASTE ACTION PROJECT,                             CASE NO. C17-498 RSM

 9                   Plaintiff,                         ORDER GRANTING STIPULATED
                                                        MOTION TO EXTEND THE CASE
10           v.                                         SCHEDULE

11    FRUHLING SAND AND TOPSOIL, INC.,

12                   Defendant.

13

14          This matter is before the Court on the parties stipulated motion to extend the case

15   schedule. Dkt. #60. At the request of the parties, the Court previously extended the case schedule

16   in this matter and struck the noting date of Plaintiff’s Motion for Partial Summary Judgment.

17   Dkt. #59. The parties requested the continuance to pursue settlement as they had agreed to

18   several factual contentions. Dkt. #58. The parties now indicate that they have made significant

19   progress towards an agreed resolution of this matter but need additional time to attempt to reach

20   a full settlement. Dkt. #60 at 1–2. Finding good cause for a continuance, the Court finds and

21   ORDERS:

22      1. The deadlines previously set in its Stipulated Motion and Order to Extend Case Schedule

23          and Strike Noting Date on Summary Judgment Motion (Dkt. #59) are VACATED.

24

     ORDER – 1
 1     2. The parties’ Stipulated Motion and Order to Extend Case Schedule and Strike Noting

 2        Date on Summary Judgment Motion (Dkt. #60) is GRANTED.

 3     3. The Court SETS the following deadlines:

 4
                                          Current Deadline         New Deadline
 5      Disclosure of expert              November 22, 2019        February 20, 2020
        testimony under FRCP
 6      26(a)(2)
 7      Deadline for filing motions       December 23, 2019        March 19, 2020
        related to discovery. Any such
 8      motions shall be noted for
        consideration pursuant to
 9      LCR 7(d)(3)
10      Discovery completed by            January 21, 2020         April 20, 2020
11      All dispositive motions must      February 20, 2020        May 21, 2020
        be filed by and noted on the
12      motion calendar no later than
        the fourth Friday thereafter
13      (see LCR 7(d))
14      Mediation per LCR                 April 6, 2020            July 6, 2020
        39.1(c)(3), if requested by the
15      parties, held no later than

16      All motions in limine must be     April 21, 2020           July 20, 2020
        filed by and noted on the
17      motion calendar no later than
        the THIRD Friday thereafter
18
        Agreed pretrial order due         May 6, 2020              August 5, 2020
19
        Pretrial conference to be         To be scheduled by the   To be scheduled by the
20      scheduled by the Court            Court                    Court

21      Trial briefs and proposed         May 13, 2020             August 12, 2020
        findings of fact and
22      conclusions of law,
        designations of deposition
23      testimony pursuant to LCR
        32(e), and trial exhibits due
24

     ORDER – 2
 1
        BENCH TRIAL DATE (5-7        To be scheduled by the     August 17, 2020
        days duration)               Court for around May 18,
 2
                                     2020
 3      Fruhling Response to WAP’s   14 days following notice   14 days following notice
        Motion for Partial Summary   to the Court that the      to the Court that the
 4      Judgment (Dkt. 45)           motion is re-noted         motion is re-noted
 5      WAP Reply on Motion for      14 days following notice   28 days following notice
        Partial Summary Judgment     to the Court that the      to the Court that the
 6      (Dkt. 45)                    motion is re-noted         motion is re-noted
 7      Motion for Partial Summary   28 days following notice   28 days following notice
        Judgment (Dkt. 45) Noting    to the Court that the      to the Court that the
 8      Date                         motion is re-noted         motion is re-noted

 9

10        DATED this 6th day of November 2019.

11

12                                         A
                                           RICARDO S. MARTINEZ
13                                         CHIEF UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20

21

22

23

24

     ORDER – 3
